             Case 2:20-cv-01166-JLR Document 15 Filed 06/15/21 Page 1 of 3



 1                                                                          Hon. James L. Robart

 2
 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9         TENTH PLACE CONDOMINIUM
           ASSOCIATION, a Washington Non-Profit             No. 2:20-cv-01166 JLR
10
11
           Corporation,

                                      Plaintiff,
                                                            STIPULATION AND [PR-OPO8BD]
                                                            ORDER OF DISMISSAL WITH
                                                                                                                     Gr"1rO~
                                                                                                                      "   ,-
                                                            PREJUDICE
12               V.
                                                            CLERK'S ACTION REQUIRED
13         NATIONAL SURETY CORPORATION,
           an Illinois corporation; THE AMERICAN
14         INSURANCE COMPANY, an Ohio
           Corporation,
15
                                      Defendants.
16
17                                       I. STIPULATION
18             IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for

19   the parties that, pursuant to Rule 41(a)(l)(ii) of the Federal Rules of Civil Procedure and a

20   confidential settlement agreement, the above-referenced case should be DISMISSED with

21   Ill
22
23

24
25
26

                                                                                       LAW OFFICES OF
                                                                          MCNAUL EBEL NA WROT          & HELGREN     PLLC
      STIPULATION AND ORDER OF DISMISSAL WITH                                    600 University Street, Suite 2700
      PREJUDICE (No. 2:20-cv-01166) - Page 1                                     Seattle, Washington 98101-3143
                                                                                         (206) 467-1816
           Case 2:20-cv-01166-JLR Document 15 Filed 06/15/21 Page 2 of 3



 1   prejudice and without an award of costs or fees to either party.

 2          DATED this 14th day of June, 2021.

 3                                         McNAUL EBEL NA WROT & HELGREN PLLC
 4                                         By: slCurtis C. Isacke
                                                 Malaika M. Eaton, WSBA No. 32537
 5                                               Curtis C. Isacke, WSBA No. 49303
 6                                         600 University Street, Suite 2700
                                           Seattle, Washington 98101-3143
 7                                         (206) 467-1816
                                           meaton@mcnaul.com
 8                                         cisacke@mcnaul.com
 9                                         Attorneys for Defendants National Surety
                                           Corporation and The American Insurance Company
10
                                           STEIN, SUDWEEKS & STEIN, PLLC
11
                                           By: slJustin D. Sudweeks
12                                               Justin Sudweeks, WSBA No. 28755
                                                 Daniel Stein, WSBA No. 48739
13
                                           2701 First Avenue, Suite 430
14                                         Seattle, Washington 98121
                                           (206) 388-0660
15                                         justin@condodefects.com
                                           dstein@condodefects.com
16
                                           Attorneys for Plaintiff Tenth Place Condominium
17                                         Association
18   Ill
19
20
21
22
23
24
25
26

                                                                                      LAW OFFICES OF
                                                                          MCNAUL EBEL NAWROT          & HELGREN PLLC
      STIPULATION AND ORDER OF DISMISSAL WITH                                   600 University Street, Suite 2700
      PREJUDICE (No. 2:20-cv-01166) - Page 2                                    Seattle, Washington 98101-3143
                                                                                        (206) 467-1816
          Case 2:20-cv-01166-JLR Document 15 Filed 06/15/21 Page 3 of 3



 1                                           II.ORDER

 2          The Court having reviewed the foregoing stipulation of the parties, now, therefore,

 3   HEREBY ORDERS, ADJUDGES, AND DECREES that the above-referenced case is

 4   DISMISSED with prejudice and without an award of attorney fees or costs to either party.

 5   The Clerk is directed to send copies of this Order to all counsel of record.

 6          IT IS SO ORDERED.

 7                            \·s.u...
            DATED this__.__....,.,_"---

 8

 9                                         Honorable Ja n es L. Robart
                                           United State District Court Judge
10

11

12

13

14

15

16

17

18

19

20
21

22
23
24
25
26


      STIPULATION AND ORDER OF DISMISSAL WITH
      PREJUDICE (No. 2:20-cv-01166)- Page 3
